Citation Nr: 1421387	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for renal dysfunction, chronic renal failure and end stage renal disease.

2.  Entitlement to service connection for hydronephrosis.

3.  Entitlement to service connection for cardiac dysfunction and cardiac arrhythmia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for anemia.

6.  Entitlement to a compensable rating for pyelonephritis with prostatitis.

7.  Entitlement to service connection for the cause of the Veteran's death.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to February 1952.  He died in October 2013.  The appellant is his widow.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009	 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of service connection and which assigned a 0 percent rating for pyelonephritis.  The record was subsequently transferred to the Philadelphia, Pennsylvania RO.  Following the Veteran's death, the RO sent several letters to the appellant acknowledging her as the substitute claimant, and the Board finds that the RO has effectively substituted the appellant for the Veteran with respect to the claims seeking service connection and an increased rating for pyelonephritis with prostatitis.

A December 2013 rating decision denied a total disability rating based on individual unemployability due to service-connected disabilities (for accrued benefits purposes).  The appellant has not yet filed a notice of disagreement with this determination.  She is advised that she has the remainder of  the one-year period following notice of the decision (i.e., from January 13, 2014) in which to do so, if she so desires.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant has also filed a claim of service connection for the cause of the Veteran's death.  This claim was denied by the RO in a December 2013 rating decision.  The record includes a document that may be accepted as a notice of disagreement (NOD) with the RO's November 2013 decision on such claim.  .  

The claims of service connection for renal dysfunction, chronic renal failure, end stage renal disease, hydronephrosis, cardiac dysfunction and cardiac arrhythmia, hypertension and anemia, and for the cause of the Veteran's death are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDING OF FACT

The Veteran's pyelonephritis/prostatitis is not shown to have required long-term drug therapy, hospitalization, or intermittent intensive management, and the prostatitis has been asymptomatic.


CONCLUSION OF LAW

A compensable rating for pyelonephritis and prostatitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115a, 4.115b, Diagnostic Codes 7504, 7527 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of this claim.  A March 2009 letter, prior to the adjudication of the claim, explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He had ample opportunity to respond/supplement the record, and did not allege that notice was less than adequate.  Any notice timing error was cured by subsequent readjudication.

The Veteran's private treatment records have been secured, and he has been afforded an examination to determine the severity of his service-connected prostatitis.  The Board finds that the record, as it stands, includes competent evidence adequate for the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA genitourinary examination in July 2009, it was noted that the Veteran's pyelonephritis was stable.  There was no indication he was receiving treatment for it.  Examination found no abdominal or flank tenderness.  The bladder and urethra were normal, as was the prostate.  It was noted the Veteran had a past history of pyelonephritis, but no recent documented urinary tract infections.  The diagnosis was pyelonephritis.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prostate gland injuries, infections, hypertrophy, postoperative residuals will be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Chronic pyelonephritis will be rated as renal dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7504.

A urinary tract infection with poor renal function will be rated as renal dysfunction.  A 30 percent evaluation may be assigned for urinary tract infection with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  With long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent rating is to be assigned.  38 C.F.R. § 4.115a.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Private medical records show the Veteran was treated for chronic renal failure in 2008.  There was no indication of any treatment or symptoms associated with pyelonephritis or prostatitis.  Similarly, when the Veteran was examined by the VA in July 2009, the pyelonephritis was noted to be stable.  The record does not show that the Veteran was on medication for pyelonephritis/prostatitis or that he required any treatment for it; active prostatitis was not noted.  Under these circumstances, a compensable rating is not warranted.  See 38 C.F.R. § 4.31.

The appellant is competent to report symptoms the Veteran experienced, and the Board finds her to be credible.  However, neither her reports, nor those of the Veteran previously, identify symptoms or impairment that satisfy the schedular criteria for a compensable rating for pyelonephritis.  Accordingly, the Board finds that the preponderance of the evidence is against this claim, and it must be denied.  


ORDER

A compensable rating for pyelonephritis/prostatitis is denied.


REMAND

The appellant asserts service connection was warranted for renal dysfunction, chronic renal failure, end stage renal disease, hydronephrosis, cardiac dysfunction and cardiac arrhythmia, hypertension and anemia.  She argues that these conditions are secondary to the Veteran's service-connected pyelonephritis and prostatitis.  

On a July 2009 VA genitourinary examination, a nurse-practitioner concluded it was most likely as not that the Veteran's anemia, cardiac dysfunction, hypertension and renal failure were caused by or a result of pyelonephritis, which had been treated and diagnosed in service.  For rationale she stated (without further explanation) "well documented medical literature pyelonephritis & subsequent development of renal failure."  She added she could not justify the Veteran's obstructive symptoms and presumptive diagnosis without resort to speculation and its relationship to renal dysfunction, nor could she equate hydronephrosis in a sequential fashion to pyelonephritis and renal failure.  
As the opinion was not accompanied by adequate rationale, the RO sought another medical opinion.  In September 2009, a VA medical provider stated she reviewed the service treatment records and VA records, but not private medical records.  She concluded that it was less likely as not that end stage renal disease was caused by or a result of pyelonephritis 50 years ago.  She explained that while pyelonephritis can result in renal failure, it is unlikely that a single event would result in end stage renal disease 50 years later.  It is more than likely the Veteran would have developed kidney disease shortly after the initial event (pyelonephritis), not 50 years later.  She added that chronic infections can result in fibrosis and scarring resulting in end stage renal disease, but there is lack of evidence of continuity of care regarding kidney disease for 50 years.  The opinion addressed only causation, not aggravation.  She did not address the Veteran's other claimed disabilities.  

The claim of service connection for the cause of the Veteran's death was denied by the RO in a December 2013 rating action.  The Board has construed an April 2014 statement from the appellant's representative to be a NOD with this determination.  A Statement of the Case (SOC) has not been issued.  Where a SOC has not been provided following the timely filing of a NOD, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, these claims will be before the Board only if the claimant timely perfects an appeal in the manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should refer the record, to include private and VA medical records, to a nephrologist for review and an advisory medical opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's renal dysfunction, chronic renal failure, end stage renal disease, hydronephrosis, cardiac dysfunction and cardiac arrhythmia, hypertension and anemia were caused or aggravated (the opinion must encompass the concept of aggravation) by the Veteran's service-connected pyelonephritis with prostatitis 

The consulting physician must explain the rationale for all opinions.  

2.  The RO should then review the record and adjudicate the claims of service connection for renal dysfunction, chronic renal failure, end stage renal disease, hydronephrosis, cardiac dysfunction and cardiac arrhythmia, hypertension and anemia.  If any remains denied, the RO should issue an appropriate supplemental SOC, and afford the appellant the opportunity to respond.  The case should then be returned to the Board.  

The RO should also issue an appropriate SOC addressing the claim of service connection for the cause of the Veteran's death.  The appellant and her representative should be afforded opportunity to respond.  This issue should be returned to the Board only if the appellant submits a timely substantive appeal after the SOC is issued.

The appellant has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


